Citation Nr: 1625915	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right hand disorder, to include carpal tunnel syndrome.

4.  Entitlement to service connection for a left hand disorder, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome.

6.  Entitlement to service connection for a left wrist disorder, to include carpal tunnel syndrome.

7.  Entitlement to service connection for a right elbow disability, to include carpal tunnel syndrome.
8.  Entitlement to service connection for a left elbow disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2007.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board remanded the case for further development in August 2012 and October 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Typically, an appeal consists of electronic records uploaded to the electronic file known as Virtual VA and VBMS.  Upon review of the record, there is an indication that numerous files dating back to July 2015 are "pending scanning" or otherwise in the process of being uploaded into the Veteran's electronic claims file.  The Board cannot move forward with adjudication on an incomplete file.  The Board has made several inquiries regarding the uploading of pending documents and the removal of the pending scanner banner, to no avail.  Thus, a remand is necessary to ensure the file is complete and has first been considered by the AOJ.

The Veteran's representative has also requested a remand in response to a pending scanning notice connected with the Veteran's electronic claims file.  In that regard, the representative contends that comprehensive representation cannot be provided until all the documents within the Veteran's file are reviewable.  As such, a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure the file is complete by associating with electronic file all records pending scanning into VBMS.  The pending scanning banner must be removed prior to returning the case to the Board. 

2.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




